  Case 16-19637         Doc 49     Filed 01/16/19 Entered 01/16/19 13:23:20              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-19637
         ROXIE M KING

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/15/2016.

         2) The plan was confirmed on 10/26/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/28/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/12/2018.

         6) Number of months from filing to last payment: 26.

         7) Number of months case was pending: 31.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-19637        Doc 49        Filed 01/16/19 Entered 01/16/19 13:23:20                     Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                 $3,104.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                      $3,104.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $1,157.27
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $134.22
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $1,291.49

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
AMERICAN GENERAL FINANCIAL/SP     Unsecured           0.00           NA              NA            0.00       0.00
BANK OF AMERICA NA                Unsecured           0.00           NA              NA            0.00       0.00
BAYVIEW LOAN SERVICING            Unsecured           0.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured           928.51        928.51          928.51        623.17        0.00
Cntry Door                        Unsecured         301.00           NA              NA            0.00       0.00
Comenity Bank                     Unsecured           0.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON               Unsecured         676.43        611.50          611.50           0.00       0.00
DEUTSCHE BANK NATIONAL            Unsecured     44,841.51            NA              NA            0.00       0.00
DEUTSCHE BANK NATIONAL            Secured             0.00      1,737.36        1,737.36           0.00       0.00
DEUTSCHE BANK NATIONAL            Secured      113,592.00    154,994.34       156,731.71           0.00       0.00
FIGIS COMPANIES INC               Unsecured           0.00        274.94          274.94           0.00       0.00
FORD MOTOR CREDIT CO              Unsecured           0.00           NA              NA            0.00       0.00
GREAT AMERICAN FINANCE            Unsecured           0.00           NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured         847.00        847.33          847.33           0.00       0.00
LVNV FUNDING                      Unsecured         849.00        849.33          849.33           0.00       0.00
MIDLAND FUNDING                   Unsecured         683.00        683.19          683.19           0.00       0.00
MIDNIGHT VELVET                   Unsecured         171.00           NA              NA            0.00       0.00
MONTGOMERY WARD                   Unsecured         458.00           NA              NA            0.00       0.00
NEWPORT NEWS                      Unsecured           0.00           NA              NA            0.00       0.00
OCWEN LOAN SERVICING LLC          Unsecured           0.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured         310.14         55.03           55.03           0.00       0.00
PRA RECEIVABLES MGMT              Unsecured         974.39      1,169.54        1,169.54           0.00       0.00
PRA RECEIVABLES MGMT              Unsecured      1,204.00       1,204.02        1,204.02           0.00       0.00
QUANTUM3 GROUP LLC                Unsecured         457.00        457.19          457.19           0.00       0.00
QUANTUM3 GROUP LLC                Unsecured         197.11        361.37          361.37           0.00       0.00
SADINO FUNDING LLC                Unsecured      1,217.00       1,217.88        1,217.88           0.00       0.00
SEVENTH AVENUE                    Unsecured         480.00           NA              NA            0.00       0.00
SHOPNOW                           Unsecured          74.30           NA              NA            0.00       0.00
SPRINGLEAF FINANCIAL SERVICES     Unsecured           0.00           NA              NA            0.00       0.00
SYNCHRONY BANK                    Unsecured           0.00           NA              NA            0.00       0.00
TAYLOR BEAN & WHITAKE             Unsecured           0.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-19637         Doc 49     Filed 01/16/19 Entered 01/16/19 13:23:20                     Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim           Claim         Claim        Principal       Int.
Name                                Class   Scheduled        Asserted      Allowed         Paid          Paid
TD BANK USA                     Unsecured      1,367.00         1,367.37      1,367.37           0.00        0.00
TITLEMAX OF ILLINOIS            Unsecured            NA              NA         486.74           0.00        0.00
TITLEMAX OF ILLINOIS            Secured        1,500.00         1,986.74      1,500.00      1,132.12       57.22
TRONIX CNTRY                    Unsecured           0.00             NA            NA            0.00        0.00
VILLAGE OF BELLWOOD             Unsecured           0.00             NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                              Claim            Principal                Interest
                                                            Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                $156,731.71                 $0.00                  $0.00
      Mortgage Arrearage                                $1,737.36                 $0.00                  $0.00
      Debt Secured by Vehicle                           $1,500.00             $1,132.12                 $57.22
      All Other Secured                                   $928.51               $623.17                  $0.00
TOTAL SECURED:                                        $160,897.58             $1,755.29                 $57.22

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00                $0.00                $0.00
       Domestic Support Ongoing                                $0.00                $0.00                $0.00
       All Other Priority                                      $0.00                $0.00                $0.00
TOTAL PRIORITY:                                                $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                                $9,585.43                $0.00                $0.00


Disbursements:

       Expenses of Administration                               $1,291.49
       Disbursements to Creditors                               $1,812.51

TOTAL DISBURSEMENTS :                                                                            $3,104.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-19637         Doc 49      Filed 01/16/19 Entered 01/16/19 13:23:20                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/16/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
